Citation Nr: 0919901	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2008, a 
statement of the case was issued in October 2008, and a 
substantive appeal was received in October 2008.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's October 2008 Substantive Appeal (VA Form 9), 
he indicated that he wanted to testify at a Board hearing.  
The RO quickly responded and asked if the Veteran wished to 
testify at a Board videoconference hearing or a live hearing 
before the Board.  In December 2008, the RO received a 
written communication from the Veteran's spouse (purportedly 
on the Veteran's behalf) to the effect that the Veteran is 
unable to attend a hearing as he is "unable to leave his bed 
as bone cancer has taken its toll."  On the response form 
which the RO had sent to the Veteran it was indicated that 
the Veteran wanted to appear at a Board hearing "but it's 
too late now."  The RO accepted the December 2008 
communication as a withdrawal of the Veteran's hearing 
request and the file was forwarded to the Board. 

However, both the local and national offices of the Veteran's 
appointed representative have continued to indicate that the 
Veteran does want a hearing.  In its May 2009 pre-
certification review (in lieu of VA Form 646), the Veteran's 
representative noted that the Veteran requested a BVA Travel 
hearing and that the request has not been withdrawn.  In its 
May 2009 brief, the Veteran's national representative 
strongly stated that the claims are not ready for review by 
the Board because the Veteran has not been afforded due 
process in the form of a Board hearing.  The representative 
stated that "the Veteran never withdrew his request and that 
it was disingenuous for the AOJ to assume that a letter from 
the appellant's wife is sufficient to withdraw his formal 
application for a BVA hearing."  Moreover, the Veteran's 
representative specifically requested that the claims be 
remanded so that the Veteran could present testimony to the 
Board.  

The Board observes that this is not a situation where the 
December 2008 communication arrived after the two written 
submissions by the Veteran's representative.  The December 
2008 communication was in the file when reviewed by the 
representative at the local level in May 2009 and when 
reviewed at the national level in May 2009.  The 
representative thus had knowledge of the December 2008 
letter, and in fact has offered specific argument to the 
effect that the Veteran still wants a hearing and the 
December 2008 letter was not a withdrawal of the hearing 
request.  Thus, even if the December 2008 letter were to be 
accepted as a valid withdrawal of the hearing request, it 
appears that the representative has now made a subsequent 
request for a hearing.  

Under the circumstances of this case, the Board must assume 
that the representative has communicated and consulted with 
the Veteran and is acting for and on the Veteran's behalf in 
requesting a remand for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board hearing.  After the hearing is 
conducted, or in the event the Veteran 
cancels the hearing or otherwise fails to 
report, the case should be returned to 
the Board for appellate review. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



